DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 16/052646, filed on 08/02/2018.  
Claims 1-19 are presented for examination, with claims 1 and 11 being independent.

Note: Based on paragraph [0024] of filed Specification, the “network element” is a hardware; it is limited to statutory subject matter.  As such, rejections on statutory basic does not deem necessary.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 10/31/2018, 03/14/2019, 06/27/2019, 10/13/2019, 08/05/2020, 11/16/2020, and 01/14/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claims 1 and 11 
             Independent claims 1 and 11 recite limitations of, defining a first subset of the fields and a second subset of the fields having elements that may include wildcard values, the second subset being exclusive of the first subset; adding to the first subset intersections of overlapping fields of the first subset to form an augmented first subset; obtaining metadata from the augmented first subset; defining respective first parts of the rules in the collection from the augmented first subset of the fields; and defining respective second parts of the rules in the collection from the metadata and from the second subset of the fields; extracting respective search keys from data items; and classifying the data items by matching one of the first parts and one of the second parts with the search keys thereof, correspond to ideas held ineligible by the courts, such as “Mental Processes”.  The limitations of defining …, adding …, obtaining …, defining …, defining …, extracting …,  and classifying …, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind. That is, other than reciting “TCAM”, in claim 11, nothing in the claims elements preclude the step from practically being performed in the mind.  The “TCAM” is computing device under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, claim 11 recites additional elements, a network element, a ternary content-addressable memory (TCAM), to perform the steps in the claims. These are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-10 and 12-19
The limitations as recited in claims 2-10 and 12-19 are simply describe the concepts of Searching documents by using geometric constraints.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-10 and 12-19 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al., US 2012/0137060 (hereinafter “Akerib”), and further in view of Maheshwari, US 7366830 (hereinafter “Maheshwari”).

Regarding claim 1, Akerib discloses a method of communication, comprising the steps of:
a database of rules.  Each rule may be divided into multiple "tuples", interpreted as plurality of fields, Akerib: item 50 in Fig. 3B);
defining a first subset of the fields and a second subset of the fields having elements that may include wildcard values, the second subset being exclusive of the first subset (e.g. divide the database into two subsets, where all the rules which have bit b as 0 go into a first subset, such as subset 52, with a D-rule with bit b as 0, and all the rules having bit b as 1 go into the section subset, subset 54, with a D-rule having bit b as 1, Akerib: [0043]-[0045] and Fig. 3B, items 52, 52A, 52B, 54, 54A and 54B.  Wherein, X is a “don’t care” value, that has been interpreted as denotes a wildcard field, Akerib: [0037]);
adding to the first subset intersections of overlapping fields of the first subset to form an augmented first subset (e.g. the groups overlap, with some of the rules falling within multiple groups. This may ensure that a search based on one and only D-rule may find all the rules that match the D-rule. This is a duplication of rules and, for large databases, such a duplication may significantly add to the size of the overall database, Akerib: [0041]);
Akerib does not explicitly disclose:
obtaining metadata from the augmented first subset;
defining respective first parts of the rules in the collection from the augmented first subset of the fields; and
defining respective second parts of the rules in the collection from the metadata and from the second subset of the fields;
extracting respective search keys from data items; and

 	Maheshwari teaches:
obtaining metadata from the augmented first subset (e.g. The various packet fields of packet 300 may be parsed by a network processing unit ("NPU"), an NSE, or other processing entity as packet 300 propagates through a network or computer. This parsing may be executed for the purpose of categorizing, determining access permissions to resources, and/or whether to take other actions based on characteristics of packet 300, Maheshwari: col. 4, lines 10-19);
defining respective first parts of the rules in the collection from the augmented first subset of the fields (e.g. in the case of rule #1, source IP address field 305 would be parsed and the MSBs compared while the LSBs are masked off, Maheshwari: col. 4, lines 19-21); and
defining respective second parts of the rules in the collection from the metadata and from the second subset of the fields (e.g. In the case of rule #4, destination port field 320 and proto ID field 325 would be parsed, and proto ID field 325 compared to determine if packet 300 is a UDP packet and destination port field 320 compared to determine if it contains a value greater than or equal to 256, Maheshwari: col. 4, lines 21-26);
extracting respective search keys from data items (e.g. the key entry is obtained by parsing packet 300 and extracting one or more packet fields therefrom, Maheshwari: col. 10, lines 20-25); and
classifying the data items by matching one of the first parts and one of the second parts with the search keys thereof (e.g. a first compare operation is performed between the , Maheshwari: col. 10, lines 27-51.  These results of matching are provided to satisfy the purpose of categorizing as indicated in Maheshwari: col. 4, lines 10-19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a method to divide a databased of TCAM rules as discloses by Akerib to include a method to implement a match against range rule functionality as taught by Maheshwari to provide techniques that more match rules can be supported for a given number of TCAM cells.

Regarding claim 2, Akerib further discloses the method according to claim 1, further comprising the steps of:
 A designer may select a bit b which may divide the database into two subsets, where all the rules which have bit b as 0 go into a first subset, such as subset 52, with a D-rule with bit b as 0, and all the rules having bit b as 1 go into the section subset, subset 54, with a D-rule having bit b as 1, Akerib: [0043]); and
adding to the first subset at least one of the lowest ranked fields (e.g. A designer may select a bit b which may divide the database into two subsets, where all the rules which have bit b as 0 go into a first subset, such as subset 52, with a D-rule with bit b as 0, and all the rules having bit b as 1 go into the section subset, subset 54, with a D-rule having bit b as 1, Akerib: [0043]).

Regarding claim 3, Akerib further discloses, wherein defining a first subset
comprises including in the first subset ones of the fields wherein all the elements thereof have wildcard values (e.g. divide the database into two subsets, where all the rules which have bit b as 0 go into a first subset, such as subset 52, with a D-rule with bit b as 0, and all the rules having bit b as 1 go into the section subset, subset 54, with a D-rule having bit b as 1, Akerib: [0043]-[0045] and Fig. 3B, items 52, 52A, 52B, 54, 54A and 54B.  Wherein, X is a “don’t care” value, that has been interpreted as denotes a wildcard field, Akerib: [0037]).

Regarding claim 4, Akerib further discloses, further comprising the steps of:
In accordance with a preferred embodiment of the present invention, the global parents may be removed from the database and may be put into their own search table. The database division may then be performed as described hereinabove on the remaining rules excluding the global parents, Akerib: [0066]); and
adding to the first subset at least one of the lowest ranked remaining fields (e.g. e.g. A designer may select a bit b which may divide the database into two subsets, where all the rules which have bit b as 0 go into a first subset, such as subset 52, with a D-rule with bit b as 0, and all the rules having bit b as 1 go into the section subset, subset 54, with a D-rule having bit b as 1, Akerib: [0043]).

Regarding claim 5, Akerib further discloses, measuring the variability of the fields according to respective numbers of unique values that occur therein in the collection of rules (e.g. Each D-rule may define a smaller database, comprised of those rules which match the D-rule. FIG. 3A shows all of the D-rules and the rules which fall within them. Rules 0 and 3 fall within group 1, rule 3 falls within group 2, rules 1 and 3 fall within group 3, rule 1 falls within group 4, rule 2 falls within rule 5 and rule 2 falls within group 6, Akerib: [0040]).

Regarding claim 6, Maheshwari teaches, wherein obtaining metadata comprises compressing the fields of the first parts of the rules (e.g. more match rules can be supported for a given number of TCAM cells. The decision node compression supported by TCAM array 600 decreases power consumption and semiconductor real estate ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a method to divide a databased of TCAM rules as discloses by Akerib to include a method to implement a match against range rule functionality as taught by Maheshwari to provide techniques that more match rules can be supported for a given number of TCAM cells.

Regarding claim 7, Maheshwari further teaches, wherein compressing the fields comprises the steps of:
identifying respective numbers of unique values (Ui) in the fields (e.g. block 915-930 of Fig. 9, Maheshwari: Fig. 9 and col. 10, lines 27-46); and 
encoding the respective numbers of unique values in log2( 1 +Ui) bits (rounded up) (e.g. In a process block 930, the first and second comparison results are logically ANDed and the result provided to priority encoder 640. In a process block 935, priority encoder 640 generates a match signal if one of the rows of TCAM cell array 600 has a "hit" with the current key entry, Maheshwari: Fig. 9 and col. 10, lines 47-51).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a method to divide a databased of TCAM rules as discloses by Akerib to include a method to implement a match against range rule functionality as taught by Maheshwari to provide techniques that more match rules can be supported for a given number of TCAM cells.

FIGS. 3A and 3B which illustrate two ways to divide a database of TCAM rules, Akerib: Figs. 3A and 3B).

Regarding claim 9, Akerib further discloses the steps of:
storing the first parts of the rules in a first TCAM array (e.g. divide the database into two subsets, where all the rules which have bit b as 0 go into a first subset, such as subset 52, with a D-rule with bit b as 0, and all the rules having bit b as 1 go into the section subset, subset 54, with a D-rule having bit b as 1, Akerib: [0043]-[0045] and Fig. 3B, items 52, 52A, 52B, 54, 54A and 54B); and
storing the second parts of the rules in a second TCAM array (e.g. divide the database into two subsets, where all the rules which have bit b as 0 go into a first subset, such as subset 52, with a D-rule with bit b as 0, and all the rules having bit b as 1 go into the section subset, subset 54, with a D-rule having bit b as 1, Akerib: [0043]-[0045] and Fig. 3B, items 52, 52A, 52B, 54, 54A and 54B),
wherein matching with the search keys comprises searching the first TCAM array and the second TCAM array (e.g. matches an input key to one of the distributor rules, Akerib: abstract, [0009]).

Regarding claim 10, Akerib further discloses, further comprising the steps of constructing the intersections of the overlapping fields using unique values of the overlapping fields other than wildcard values (e.g. the data stored in the TCAM may be organized into overlapped ).

Claims 11-19 recite an apparatus comprising steps are similar to subject matter as described in claims 1-10.  Therefore, claims 11-19 are rejected by the same reasons as discussed in claims 1-10.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153